438 F.2d 1236
Vernon C. O'NEILL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 20623.
United States Court of Appeals, Eighth Circuit.
April 1, 1971.

Appeal from the United States District Court for the District of Minnesota; Edward J. Devitt, Chief Judge.
Vernon C. O'Neill, pro se.
Robert G. Renner, U. S. Atty., and Stephen G. Palmer, Asst. U. S. Atty., Minneapolis, Minn., for appellee.
Before VOGEL and ROSS, Circuit Judges, and STEPHENSON, Chief District Judge.
PER CURIAM.


1
Vernon C. O'Neill, petitioner-appellant, currently confined in the Federal Correctional Institution at Sandstone, Minnesota, commenced this proceeding for relief under the provisions of 28 U.S.C.A. § 2255. In a carefully considered opinion published as O'Neill v. United States, D.C.Minn., 1970, 315 F. Supp. 1352, Chief Judge Devitt found that the records and files in this case were sufficient from which to determine that the petition for relief was without merit and accordingly an evidentiary hearing was not necessary. We agree. This case is in all things affirmed on the basis of Judge Devitt's opinion as published.